Citation Nr: 0515469	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  05-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether clear and unmistakable error was committed in a July 
23, 1957 rating decision reducing from 10 percent to 
noncompensable the disability evaluation for history of 
chronic traumatic synovitis of the right elbow joint.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which determined that clear 
and unmistakable error had not been committed by VA in its 
July 1957 rating decision reducing the evaluation of the 
veteran's service-connected right elbow disability.


FINDINGS OF FACT

1.  At the time of the July 1957 rating decision the correct 
facts, as they were then known, were before the adjudicator 
and the statutory and regulatory provisions then extant were 
correctly applied in reducing from 10 percent to 0 percent 
the disability evaluation for history of chronic traumatic 
synovitis of the right elbow joint.

2.  The July 1957 rating decision reducing the disability 
evaluation for history of chronic traumatic synovitis of the 
right elbow joint did not contain factual or legal errors of 
such magnitude, individually or cumulatively, that a 
different outcome would have to have been reached in their 
absence.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the July 23, 
1957 rating decision reducing from 10 percent to 0 percent 
the disability evaluation for history of chronic traumatic 
synovitis of the right elbow joint.  38 C.F.R. § 3.105 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 1952 rating decision granted service connection for 
chronic traumatic synovitis of the right elbow joint and 
assigned a noncompensable disability evaluation from March 
1946 and a 10 percent disability evaluation from May 1949.  
The 10 percent evaluation was confirmed and continued in a 
January 1957 rating decision.  

Thereafter, the veteran underwent a VA examination in June 
1957.  The report of this examination indicates that 
inspection of the right elbow revealed no gross deformity, 
and no swelling or tenderness.  Manipulation was not painful.  
There was full range of motion in all directions.  The 
diagnosis was residuals of old injury, right elbow, minimal.

By a statement dated July 18, 1957, the veteran's 
representative argued that the rating had been based on x-ray 
studies that showed bony ankylosis of the right elbow and 
loose bodies in the joint space resulting from chip fracture 
in service and that, as a consequence, the rating board 
should not accept a "flat statement that 'no deformity' 
exists" now without benefit of x-ray or "some reasonable 
explanation for the assumed disappearance of the fracture 
residuals."  

On July 23, 1957, a rating board considered the veteran's 
claim and all evidence of record, including the June 1957 VA 
examination report, and reduced the rating for the veteran's 
right elbow disability - history of chronic traumatic 
synovitis of the right elbow joint -- from 10 percent to 0 
percent, effective from September 22, 1957.  On that date, a 
notice was sent to the veteran pursuant to 38 C.F.R. § 3.9(e) 
(1956).  The veteran did not submit additional evidence or 
argument and, as stated in the July 1957 notice letter, the 
veteran's compensation was discontinued as of September 30, 
1957.

The veteran asserts that the RO committed clear and 
unmistakable error in its July 1957 rating decision by 
relying upon an incomplete VA examination, that is, one that 
did not include x-ray evidence of the right elbow.  In an 
August 2004 statement, the veteran specifically pled that VA 
committed clear and unmistakable error by failing in its duty 
to assist the veteran.  He submitted a copy of a letter dated 
August 6, 1957 and addressed to his representative, in which 
he requested assistance in having his compensable evaluation 
reinstated.  

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.


Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

At the time of the July 1957 rating decision, the veteran's 
right elbow disability was rated as 10 percent disabling 
using criteria of Diagnostic Code 5020 which called for the 
assignment of ratings based on limitation of motion of the 
affected part.  The July 1957 rating decision reduced the 
veteran's rating from 10 percent to 0 percent based on 
medical evidence of a full range of motion in the right 
elbow.  The veteran did not submit any medical evidence 
following notice of the July 1957 proposed reduction; the 
letter he sent to his representative was not submitted to VA 
until 2004.

Given the evidence as outlined above, the Board finds that 
any breach of VA's duty to assist the veteran in not 
scheduling additional examination in 1957 cannot rise to the 
level of clear and unmistakable error as per the Court's 
findings in Caffrey.  The Board certainly appreciates the 
veteran's arguments that the recent assignment of a 10 
percent evaluation is sufficient to show that he has 
residuals of a right elbow injury and that current x-ray 
findings show the same disability that existed upon discharge 
from service; however, current findings and speculation 
regarding what would have been found had x-rays been 
performed in 1957 do not support a claim of entitlement to 
revision of a prior decision based on clear and unmistakable 
error.  Rather, a finding of clear and unmistakable error 
must be based on the facts as they stood at the time of the 
rating decision in question.

Therefore, because the rating board considered the medical 
evidence of record at the time of the July 1957 proposed 
reduction of benefits as well as the veteran's assertion, 
through his representative, that he had occasional locking of 
the elbow, the Board specifically finds that the correct 
facts, as they were known at the time of the July 1957 rating 
decision, were before the adjudicator at the time of the 
rating decision.  Additionally, the statutory and regulatory 
provisions extant at the time of that rating decision were 
correctly applied in reducing the rating from 10 percent to 0 
percent as the medical evidence at that time showed that the 
veteran had a full range of motion in the right elbow.  
Furthermore, the July 1957 rating decision did not contain 
factual or legal errors of such magnitude, individually or 
cumulatively, that a different outcome would have to have 
been reached in their absence.  Specifically, the rating 
board assigned the rating based upon its weighing of the 
evidence in July 1957; there is no evidence that compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for an 
error of fact or law.  

Correspondence between the veteran and his representative 
that the veteran has recently submitted was not placed in the 
record in 1957 to show that the veteran contested the 
proposed reduction.  The veteran's assertion that x-rays 
should have been taken in 1957 would not change the fact that 
the medical evidence of record in 1957 showed a full range of 
motion in the right elbow.  And the veteran's contention that 
the 1957 examination was inadequate speaks only to VA's duty 
to assist.  Thus, the Board finds that clear and unmistakable 
error was not committed by the RO in its assignment of a 
noncompensable evaluation for history of chronic traumatic 
synovitis of the right elbow joint in July 1957.  

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) are not applicable to claims of clear and 
unmistakable error (CUE) in an RO determination.  See Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).  CUE claims are 
not conventional appeals, but requests for revisions of 
previous decisions.  See Disabled American Veterans v. Gober, 
234 F.3d 682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 
F.3d 1298, 1300 (Fed. Cir. 1998).  Thus, the moving party 
bears the burden of presenting allegations of error which 
existed at the time of the decision alleged to be the product 
of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 
(2001).  As a consequence, notifying an appellant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.


ORDER

Clear and unmistakable error having not been committed in the 
July 23, 1957 rating decision assigning a noncompensable 
evaluation for history of chronic traumatic synovitis of the 
right elbow joint, the veteran's appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


